Exhibit 10.1
 
NOTE AND SECURITY AGREEMENT
 

Principal Amount: $3,000,000.00    
May 6, 2014
Salt Lake City, Utah

 
FOR VALUE RECEIVED, each of the undersigned, RICHFIELD OIL & GAS COMPANY, a
Nevada corporation (“Richfield”), HEWITT ENERGY GROUP, INC., a Texas corporation
(“HEG”), HEWITT OPERATING, INC., a Utah corporation (“HOI”), HOI KANSAS PROPERTY
SERIES, LLC, a Kansas series limited liability company (“HOI Kansas”), and HOI
UTAH PROPERTY SERIES, LLC, a Utah series limited liability company (“HOI Utah”),
and each of the series companies of HOI Kansas and HOI Utah (the “Series
Companies”), each with an address of 175 South Main Street, Suite 900, Salt Lake
City, UT 84111, (Richfield, HEG, HOI, HOI Kansas, HOI Utah, and the Series
Companies, each a "Maker" and collectively, the “Makers”), hereby promise to pay
STRATEX OIL & GAS HOLDINGS, INC., a Colorado corporation with an address of 30
Echo Lake Road, Watertown, CT 06795 (the "Payee"), the principal amount of (i)
Three Million Dollars ($3,000,000.00) or (ii) such lesser amount as may be
advanced to or for the benefit of the Makers hereunder, in each case together
with interest at a rate per annum equal to 6.00% calculated on a daily basis of
a 365/6 day calendar year accruing as of the date of the making of each advance
hereunder, on the dates and in the manner set forth herein.
 
1.             Agreement.  This Note and Security Agreement (this "Note and
Agreement") is issued concurrently with a certain Agreement and Plan of Merger
dated as of the date hereof (the “Plan of Merger”), providing for the merger of
a wholly-owned subsidiary of Payee with and into Richfield (the
“Merger”).  Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Plan of Merger.
 
2.             Advances.  Makers may borrow and repay advances made hereunder
until the Expiration Date, subject to the terms and conditions of this Note and
Agreement.  The "Expiration Date" shall mean (i) the earlier of (x) November 30,
2014 or (y) entry into a Superior Proposal or (ii) such later date as may be
designated by Payee by written notice from Payee to Makers.  Each Maker
acknowledges and agrees that in no event will the Payee be under any obligation
to extend or renew the advances hereunder or this Note and Agreement beyond the
Expiration Date.  In no event shall the aggregate unpaid principal amount of
advances under this Note and Agreement exceed the face amount of this Note and
Agreement.
 
3.             Request for Advances.
 
(a)            Operating Advances.  Subject to the terms and conditions of this
Note and Agreement, $1,000,000 of the principal amount available hereunder shall
be disbursed by Payee to Richfield, for and on behalf of each Maker, on the
following dates and in the following amounts:  (i) $500,000 upon execution of
the Plan of Merger, (ii) $300,000 on the date which is thirty days following the
execution of the Plan of Merger and (iii) $200,000 on the date which is sixty
days following the execution of the Plan of Merger.  Makers covenant and agree
that they shall use up to $100,000 of the advance made by Payee upon execution
of the Plan of Merger to acquire additional oil and gas leases in Utah and the
remainder of said advance to pay certain liabilities of Makers specifically
approved in advance by Payee.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)            Approved Kansas Work Program Advances.  Subject to the terms and
conditions of this Note and Agreement, additional advances of up to $2,000,000
in the aggregate (the “Approved Kansas Work Program Advance Limit”) shall be
made available to Makers to fund the direct costs attributable to those services
authorized and approved by Payee with respect to Makers’ interest in its Kanas
properties (the “Kansas Work Program”).  Under no circumstance shall advances be
made under this Section 3(b) for costs incurred by any Maker prior to the date
hereof or for any costs which are not direct costs attributable to services
authorized and approved by Payee with respect to the Kansas Work Program,
provided, however, that up to $90,000 may be expended to plug/remediate certain
of Makers’ wells in Russell County, Kansas.  Payee and each Maker agree to the
following procedures solely for the purposes of making advances under this Note
and Agreement to fund approved services in connection with the Kansas Work
Program. All vendors performing approved services in connection with the Kansas
Work Program shall be instructed to deliver to Payee invoices (in the name of
the related Maker) for such services. After receiving an invoice and determining
that it is for approved services in connection with the Kansas Work Program,
provided that the full amount of the Approved Kansas Work Program Advance Limit
has not been already been advanced, Payee shall promptly prepare a direction
letter to be signed by a duly authorized officer of the related Maker, directing
Payee to make the advance as set forth in the direction letter, in the amount
and to the vendor set forth therein.  Subject to the terms and conditions of
this Note and Agreement, to the extent funds are available within the Approved
Kansas Work Program Limit, Payee shall make the advance and enter the amount on
its books and records, which entry when made will be presumed correct, the date
and amount of each advance, as well as the date and amount of each payment made
by such Maker. The procedures set forth in this Section 3(b) are solely for the
purpose making advances under this Note and Agreement and under no circumstances
shall Payee have any liability to any vendor or other third party with respect
to any liabilities, expenses, or costs of any Maker, whether in connection with
the Kansas Work Program or otherwise.
 
(c)            Conditions to All Advances.  The obligation of Payee to make any
advance hereunder is subject to the satisfaction of the following conditions
(with the exception of (3) in the case of the first advance only): (1) the
accuracy of the representations and warranties of each Maker set forth in this
Note and Agreement and the representations and warranties of Richfield in the
Plan of Merger on the date hereof and as of the date of such advance; (2) each
Maker’s compliance with all obligations to be performed by it hereunder on or
before the date of such advance; (3) Payee continuing to have a perfected first
priority security interest in all of the Collateral, subject only to the prior
liens identified in Schedule 1 to this Note and Agreement (the “Permitted Prior
Liens”); (4) there shall not  have occurred an Event of Default under this Note
and Agreement or event that, with the passage of time, could become such an
Event of Default; (5) Richfield shall have performed all obligations required to
be performed on its part under the Plan of Merger; (6) no Maker shall have
received a Superior Proposal; (7) Makers shall have fully paid and discharged
the judgment and related liens in favor Nostra Terra Oil & Gas, Inc.; and (8)
each Maker shall have provided Payee with such certification and other evidence
as may be reasonably requested by Payee to confirm each of the foregoing.
 
4.             Payment Terms.  The outstanding principal balance and any accrued
but unpaid interest under this Note and Agreement shall be due and payable on
the earlier of (i) the Expiration Date or (ii) 10 business days following the
Effective Time of the Merger, as those terms are defined in the Plan of Merger
(the "Payment Date"). If any payment under this Note and Agreement shall become
due on a Saturday, Sunday or public holiday under the laws of the State of New
York, such payment shall be made on the next succeeding business day and such
extension of time shall be included in computing interest in connection with
such payment.  All payments will be made without any defense, offset, or
counterclaim which any Maker may have against Payee.
 
 
2

--------------------------------------------------------------------------------

 
 
5.             Representations and Warranties.  In addition to the
representations and warranties made by Richfield in the Plan of Merger, each of
which are incorporated herein by reference, each Maker hereby makes the
following representations and warranties (subject to any exceptions expressly
identified in the Company’s Disclosure Schedules), all of which representations
and warranties in the Plan of Merger or set forth below shall be continuing in
nature and remain in full force and effect until all obligations hereunder are
paid in full and any commitment to make further advances have been terminated:
 
(a)            Existence, Power and Authority.   Such Maker is duly organized,
validly existing and in good standing under the laws of its state of
organization or incorporation and has the power and authority to own and operate
its assets and to conduct its business as now or proposed to be carried on, and
is duly qualified, licensed and in good standing to do business in all
jurisdictions where its ownership of property or the nature of its business
requires such qualification or licensing.  Such Maker is duly authorized to
execute and deliver this Note and Agreement, all necessary corporate action to
authorize the execution and delivery of this Note and Agreement has been
properly taken, and such Maker is and will continue to be duly authorized to
borrow under this Note and Agreement and to perform all of the other terms and
provisions of Note and Agreement.
 
(b)            No Material Adverse Change.  Since December 31, 2013, such Maker
has not suffered any damage, destruction or loss, and no event or condition has
occurred or exists, which has resulted or could result in a material adverse
change in its business, assets, operations, condition (financial or otherwise)
or results of operation.
 
(c)            Binding Obligations.  Such Maker has full power and authority to
enter into the transactions provided for in this Note and Agreement and has been
duly authorized to do so by appropriate action of its Board of Directors, member
manager, or otherwise as may be required by law, charter, other organizational
documents or agreements; and this Note and Agreement constitutes the legal,
valid and binding obligations of such Maker enforceable in accordance with their
terms..
 
(d)            No Defaults or Violations.  There does not exist any Event of
Default under this Note and Agreement or any default or violation by such Maker
of or under any of the terms, conditions or obligations of:  (i)  its articles
or certificate of incorporation, regulations or bylaws or its other
organizational documents as applicable; (ii) any indenture, mortgage, deed of
trust, franchise, permit, contract, agreement, note or other instrument to which
it is a party or by which it is bound; or (iii) any law, ordinance, regulation,
ruling, order, injunction, decree, condition or other requirement applicable to
or imposed upon it by any law, the action of any court or any governmental
authority or agency; and the consummation of this Note and Agreement and the
transactions set forth herein will not result in any such default or violation.
 
(e)            Title to Assets.  Such Maker has good and marketable title to all
of its assets, free and clear of all liens and encumbrances, except for current
taxes and assessments not yet due and payable and the liens identified in
Schedule 1 to this Note and Agreement (the “Permitted Prior Liens”).
 
(f)            Litigation.  There are no actions, suits, proceedings or
governmental investigations pending or, to the knowledge of such Maker,
threatened against it, which could result in a material adverse change in its
business, assets, operations, condition (financial or otherwise) or results of
operations and there is no basis known to such Maker for any action, suit,
proceeding or investigation which could result in such a material adverse
change.
 
(g)            Tax Returns.  Such Maker has filed all returns and reports that
are required to be filed by it in connection with any federal, state or local
tax, duty or charge levied, assessed or imposed upon it or its property or
withheld by it, including income, unemployment, social security and similar
taxes, and all of such taxes have been either paid or adequate reserve or other
provision has been made therefor.
 
(h)            Disclosure.  This Note and Agreement does not contain any untrue
statement of a material fact and does not omit a material fact necessary in
order to make the statements contained herein true and correct in all material
respects.  There is no fact known to such Maker which materially adversely
affects or, so far as such Maker can now foresee, might materially adversely
affect the business, assets, operations, condition (financial or otherwise) or
results of operation of such Maker and which has not otherwise been fully set
forth in this Note and Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
6.             Default Rate.  Upon maturity, whether by the occurrence of the
Payment Date, acceleration, demand or otherwise, and at Payee’s option upon the
occurrence of any Event of Default (as hereinafter defined) and during the
continuance thereof, amounts outstanding under this Note and Agreement shall
bear interest at a rate per annum (based on the actual number of days that
principal is outstanding over a year of 365/6 days) which shall be five
percentage points (5%) in excess of the interest rate in effect from time to
time under this Note and Agreement but not more than the maximum rate allowed by
law (the "Default Rate").  The Default Rate shall continue to apply whether or
not judgment shall be entered on this Note and Agreement.  The Default Rate is
imposed as liquidated damages for the purpose of defraying the Payee’s expenses
incident to the handling of delinquent payments, but is in addition to, and not
in lieu of, the Payee’s exercise of any rights and remedies hereunder, under the
Plan of Merger or any related documents or under applicable law, and any fees
and expenses of any agents or attorneys which the Payee may employ.  In
addition, the Default Rate reflects the increased credit risk to the Payee of
carrying a loan that is in default.
 
7.             Security.
 
(a)            As security for the payment of its obligations hereunder, each
Maker hereby grants to the Payee a security interest in all of its (and, the
case of HOI Kansas and HOI Utah, each of their future series) now owned and
after acquired assets of every type and kind, including Accounts, Chattel Paper,
Documents, Equipment, Fixtures, General Intangibles, Instruments, Inventory and
all other personal property and Proceeds of each of the foregoing (the
"Collateral") with all capitalized words in this sentence (other than
Collateral, Payee and Maker) having the meaning given to that term by the
Uniform Commercial Code as in effect on the date of this Agreement and as
amended from time to time in the State of Delaware (the "UCC").  This Note and
Agreement is also secured by mortgages and deeds of trust made by certain Makers
in favor of Payee as of the date hereof.  The existence of such security shall
not limit any other rights or remedies which Payee may have in the event of a
default hereunder.  By its signatures hereon, each Maker hereby irrevocably
authorizes Payee to file against such Maker one or more financing, continuation
or amendment statements pursuant to the UCC in form satisfactory to Payee, in
all jurisdictions in which such filing is deemed by Payee to be necessary or
desirable in order to perfect, preserve and protect its security interests,
including by description of “all assets” or “all personal property”.  If
required by the Payee, each Maker will execute and deliver to Payee all
documentation necessary for the Payee to obtain and maintain perfection of its
security interests in the collateral covered by this Note and Agreement.
 
(b)            Without limiting the generality of this Section, each Maker
further agrees that with respect to each item of Collateral as to which (A) the
creation of a valid and enforceable security interest is not governed
exclusively by the UCC or (B) the perfection of a valid and enforceable security
interest therein under the UCC cannot be accomplished either by Payee taking
possession thereof or by the filing in appropriate locations of appropriate UCC
financing statements executed by or on behalf of such Maker, each Maker will at
its expense execute and deliver to Payee such documents, agreements, notices,
assignments and instruments and take such further actions as may be requested by
Payee from time to time for the purpose of creating a valid and perfected first
priority lien on such item, enforceable against such Maker and all third parties
to secure the loan evidenced by this Note and Agreement.
 
(c)            Each Maker represents and warrants to Payee that (in the case of
(i), (ii) and (iii), except as expressly set forth in the Company’s Disclosure
Schedule) (i) it has good and marketable title to the Collateral, (ii) except
for the security interest granted hereunder to and created in favor of Payee,
all the Collateral is free and clear of any lien except for current taxes and
assessments not yet due and payable, (iii) this Note and Agreement, together
with the filing in the appropriate jurisdictions of duly completed UCC financing
statements indicating the Collateral, creates and at all times shall constitute
a valid and perfected first priority security interest in and lien upon the
Collateral in favor of the Payee to the extent a security interest therein can
be perfected by such filings, (iv) it will defend the Collateral against all
claims and demands of all persons at any time claiming the same or any interest
therein and (v) the exact legal name of Maker and the state of its incorporation
or formation is as set forth in the initial paragraph of this Note and
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
8.             Protection of Collateral and Security Interest.  Each Maker will
faithfully preserve and protect Payee's security interest in the Collateral as a
prior perfected security interest under the UCC, superior and prior to the
rights of all third persons, except for the Permitted Prior Liens and will do
all such other acts and things and will, upon request therefor by Payee,
execute, deliver, file and record all such other documents and instruments,
including, without limitation, financing statements, security agreements,
assignments and documents and powers of attorney with respect to the Collateral,
and pay all filing fees and taxes related thereto, as the Payee in its sole
discretion may deem necessary or advisable from time to time in order to attach,
continue, preserve, perfect and protect said security interest; and each Maker
hereby irrevocably appoints the Payee, its officers, employees and agents, or
any of them, as attorneys-in-fact for such Maker to execute, deliver, file and
record such items for such Maker and in such Maker's name, place and
stead.  This power of attorney, being coupled with an interest, shall be
irrevocable for the life of this Note and Agreement.  Each Maker acknowledges
and agrees that (i) the power of attorney herein granted shall in no way be
construed as to benefit any Maker; (ii) the Payee herein granted this power of
attorney shall have no duty to exercise any powers granted hereunder for the
benefit of any Maker; and (iii) the Payee herein granted this power of attorney
shall, to the extent exercisable, exercise any and all powers granted hereunder
for the benefit of the Payee.  The Payee hereby accepts this power of attorney
and all powers granted hereunder for the benefit of the Payee.
 
9.             Events of Default.  The occurrence of any one or more of the
following events shall constitute an event of default hereunder (an "Event of
Default"):
 
(a)            The failure of Makers to pay any installment of interest or
principal due hereunder on the Payment Date.
 
(b)            Any Maker (i) applies for or consents to the appointment of a
receiver, trustee or liquidator of his or its property, (ii) admits in writing
its inability to pay debts as they mature, (iii) makes a general assignment for
the benefit of creditors, (iv) is adjudicated bankrupt or insolvent, (v) files a
voluntary petition in bankruptcy or a petition or an answer seeking
reorganization or an arrangement with creditors or to take advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against him or it in any proceeding under any such law, or (vi)
takes any action for the purpose of effecting any of the foregoing.
 
(c)            Any order, judgment or decree is entered by any court of
competent jurisdiction appointing a receiver, sequester, trustee or liquidator
of any Maker or any of its property, and such order, judgment or decree
continues unstayed and in effect for a period of sixty (60) days or more.
 
(d)            Any representation and warranty of any Maker under this Note and
Agreement or the Plan of Merger shall have been false or misleading when made or
when deemed made hereunder;
 
(e)            Any Maker fails to perform any obligation required to be
performed by a Maker under this Note and Agreement, under the Plan of Merger, or
the Purchase and Sale Agreement dated May 1, 2014 by and among Payee, Richfield
and HOI Utah Property Series, L.L.C. – Liberty Series;
 
(f)             The dissolution of any Maker or the sale of all or substantially
all of the assets of any Maker to any party other than Payee; or
 
 
5

--------------------------------------------------------------------------------

 
 
(g)            Payee shall cease to have a first priority lien and security
interest in any Collateral, except for the Permitted Prior Liens.
 
10.           Remedies.
 
(a)            Upon the occurrence of any Event of Default, the entire unpaid
principal balance hereunder and all accrued and unpaid interest and all other
sums due and payable to Payee under this Note and Agreement shall, at the option
of Payee, become due and payable immediately and Payee shall be under no further
obligation to make advances hereunder.  Payee may extend the time for payment,
accept partial payment, take security therefor, or exchange or release any
Collateral, without discharging or releasing any Maker.  In addition, Payee
shall have all other rights and remedies otherwise available at law, or in
equity, all of which rights and remedies may be exercised successively.
 
(b)            Upon the occurrence of any Event of Default, Payee may exercise
from time to time any rights and remedies available to it under the UCC and any
other applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Note and Agreement and all of Payee’s rights and
remedies shall be cumulative and non-exclusive to the extent permitted by
law.  In particular, but not by way of limitation of the foregoing, Payee may,
without notice, demand or legal process of any kind, take possession of any or
all of the Collateral (in addition to Collateral of which it already has
possession), wherever it may be found, and for that purpose may pursue the same
wherever it may be found, and may enter onto any Maker’s premises where any of
the Collateral may be, and search for, take possession of, remove, keep and
store any of the Collateral until the same shall be sold or otherwise disposed
of, and Payee shall have the right to store the same at any of the Makers’
premises without cost to Payee.  At Payee’s request, each Maker shall, at
Makers’ expense, assemble the Collateral and make it available to Payee at one
or more places to be designated by Payee and reasonably convenient to Payee and
the related Maker.  Any notification of intended disposition of any of the
Collateral required by law will be deemed to be a reasonable authenticated
notification of disposition if given at least ten (10) days prior to such
disposition and such notice shall (i) describe Payee and each Maker,
(ii) describe the Collateral that is the subject of the intended disposition,
(iii) state the method of the intended disposition, (iv) state that Makers are
entitled to an accounting of their obligations under this Note and Agreement and
state the charge, if any, for an accounting and (v) state the time and place of
any public disposition or the time after which any private sale is to be
made.  Payee may disclaim any warranties that might arise in connection with the
sale, lease or other disposition of the Collateral and has no obligation to
provide any warranties at such time.  Any proceeds of any disposition by Payee
of any of the Collateral may be applied by Payee to the payment of reasonable
expenses in connection with the Collateral, including, without limitation,
reasonable legal expenses and attorneys’ fees, and any balance of such proceeds
may be applied by Payee toward the payment of such of the Makers’ obligations
under this Note and Agreement, and in such order of application, as Payee may
from time to time elect.
 
(c)            All powers and remedies given by this Note and Agreement to Payee
shall, to the extent permitted by law, be deemed cumulative and not exclusive of
any other powers and remedies available to Payee (by judicial proceedings or
otherwise) to enforce the performance or observance of the covenants and
agreements contained in this Note and Agreement, and no delay or omission of
Payee to exercise any right or power accruing under this Note and Agreement
shall impair any such right or power, or shall be construed to be a waiver of
such right or power.
 
11.           Rights to Prepayment.  Makers shall have the right at any time to
prepay all, or any part of, the outstanding principal amount of this Note and
Agreement without prepayment premium or penalty of any kind. Any such prepayment
of principal must be accompanied by the payment in full of all then accrued, but
unpaid interest.
 
 
6

--------------------------------------------------------------------------------

 
 
12.           Governing Law; Jurisdiction; Service of Process.  This Agreement,
and all claims or causes of action (whether at law, in contract or in tort or
otherwise) that may be based upon, arise out of or relate to this Agreement or
the negotiation, execution or performance hereof, shall be governed by and
construed in accordance with the Laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware; provided that the law
of the jurisdiction which governs the creation and enforcement of a security
interest, mortgage, or deed of trust in any item of Collateral shall govern the
rights and obligations of the parties to that item of Collateral and the
enforcement of such security interest, mortgage, or deed of trust. In addition,
each Maker hereto irrevocably agrees that any legal action or proceeding with
respect to this Note and Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder may be brought and
determined in the federal and state courts located in Delaware (the “Delaware
Courts”). Each of the parties hereby irrevocably submits with regard to any such
action or proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts. Each
Maker agrees that it will not bring any action relating to this Note and
Agreement in any court other than the aforesaid courts. Each of the Makers
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any action or proceeding with respect to
this Note and Agreement, (a) any claim that it is not personally subject to the
jurisdiction of the above named courts, (b) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) to the fullest extent permitted by applicable law, any claim
that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Note and Agreement, or the subject matter hereof, may not
be enforced in or by such courts. To the fullest extent permitted by applicable
law, each of the parties hereto hereby consents to the service of process in
accordance with Section 8.6 of the Plan of Merger; provided, however, that
nothing herein shall affect the right of any party to serve legal process in any
other manner permitted by law.
 
13.           Maximum Rate of Interest.  It is intended that the interest rate
charged hereunder shall never exceed the maximum rate, if any, which may be
legally charged on the loan evidenced by this Note and Agreement (the "Maximum
Rate"), and if the provisions for interest contained in this Note and Agreement
would result in an interest rate higher than the Maximum Rate, interest shall
nevertheless be limited to the Maximum Rate and any amounts which may be paid
toward interest in excess of the Maximum Rate shall be applied to the reduction
of principal, or, at the option of the Payee, returned to the Makers.
 
14.           Collection Periods.  Any check, draft, money order or other
instrument given in payment of all or any portion hereof may be accepted by the
Payee and handled for collection in the customary manner, but the same shall not
constitute payment hereunder or diminish any rights of the Payee except to the
extent that actual cash proceeds of such instrument are unconditionally received
by the Payee; provided, however, that this Note and Agreement shall not be in
default as the result of normal collection periods on such instruments.
 
15.           Assignment.  This Note and Agreement shall bind each Maker and its
successors and assigns, and the benefits hereof shall inure to the benefit of
the Payee and its successors and assigns.  No Maker shall be permitted to assign
this Note and Agreement without the prior written consent of the Payee.
 
16.           HOI Kansas and HOI Utah. Each of HOI Kansas and HOI Utah and the
Series Companies have entered into this Note and Agreement to bind themselves
and each present or future series they have or may hereafter create to the
fullest extent permitted by applicable law.
 
 
7

--------------------------------------------------------------------------------

 
 
17.           Waiver of Jury Trial.  Each Maker and the Payee hereby knowingly,
voluntarily, and intentionally waive any right to trial by jury any Maker and
the Payee may have in any action or proceeding, in law or in equity, in
connection with this Note and Agreement.  Each Maker represents and warrants
that no representative or agent of the Payee has represented, expressly or
otherwise, that the Payee will not, in the event of litigation, seek to enforce
this trial waiver.  Each Maker acknowledges that the Payee has been induced to
make the Loan evidenced hereby, among other things, by the provisions of this
Section.
 
18.           Joint and Several.  All obligations of the Makers shall be joint
and several, and each Maker shall make payment upon the maturity of the
obligations by acceleration or otherwise, and such obligation and liability on
the part of each Maker shall in no way be affected by any extensions, renewals
and forbearance granted by Payee to any other Maker, failure of Payee to give
any Maker any notice, any failure of Payee to pursue or preserve its rights
against any Maker, the release by Payee of any Collateral now or thereafter
acquired from any Maker, and such agreement by each Maker to pay upon any notice
issued pursuant thereto is unconditional and unaffected by prior recourse by
Payee to the other Makers or any Collateral for such Maker’s obligations or the
lack thereof.  Each Maker waives all suretyship defenses.
 
19.           Waiver of Subrogation.  Each Maker expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such Maker may now or hereafter have against the other
Makers or any other person directly or contingently liable for the obligations
hereunder, or against or with respect to any other Makers’ property (including,
without limitation, any property which is Collateral for the obligations),
arising from the existence or performance of this Note and Agreement, until
termination of this Note and Agreement and repayment in full of the obligations.
 
20.           Entire Understanding.  This Note and Agreement constitute the
entire understanding of the parties hereto with respect to the matters referred
to herein. This Note and Agreement may be amended only by an agreement in
writing executed by all the parties hereto.
 
21.           Counterparts.  The parties may sign several counterparts of this
Note and Agreement.  Each counterpart, when signed, is an original for all
purposes. The counterparts of this Agreement may be executed and delivered by
one party to the other by telecopy or .pdf and the receiving party may rely upon
the receipt of such executed instrument as if the original had been received
 
EACH MAKER ACKNOWLEDGES THAT IT HAS READ AND UNDERSTANDS ALL THE PROVISIONS OF
THIS NOTE AND AGREEMENT, INCLUDING THE CONSENT TO JURISDICTION AND THE WAIVER OF
JURY TRIAL, AND HAS BEEN ADVISED BY COUNSEL AS NECESSARY OR APPROPRIATE.
 
 [Signature Pages Follow]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Maker and Payee have caused this Note and Agreement to
be duly executed on May 6, 2014.
 

 
MAKER:
       
RICHFIELD OIL & GAS COMPANY
       
By:
/s/ Douglas C. Hewitt, Sr.
   
Name: Douglas C. Hewitt, Sr.
   
Title: President and CEO
       
HEWITT ENERGY GROUP, INC.
       
By:
/s/ Douglas C. Hewitt, Sr.
   
Name: Douglas C. Hewitt, Sr.
   
Title: President
       
HEWITT OPERATING, INC.
       
By:
/s/ Douglas C. Hewitt, Sr.
   
Name: Douglas C. Hewitt, Sr.
   
Title: President
       
HOI KANSAS PROPERTY SERIES, LLC
 
and each of its Series Companies
       
By:
Hewitt Operating, Inc., Manager
       
By:
/s/ Douglas C. Hewitt, Sr.
   
Name: Douglas C. Hewitt, Sr.
   
Title: President
       
HOI UTAH PROPERTY SERIES, LLC
 
and each of its Series Companies
        
By:
Hewitt Operating, Inc., Manager
       
By:
/s/ Douglas C. Hewitt, Sr.
   
Name: Douglas C. Hewitt, Sr.,
   
Title:  President



[Signatures Continued on Next Page]
 
 
9

--------------------------------------------------------------------------------

 
 

 
PAYEE:
       
STRATEX OIL & GAS HOLDINGS, INC.
       
By:
/s/ Stephen P. Funk
   
Name: Stephen P. Funk
   
Title: Chief Executive Officer

 
 
 
10

--------------------------------------------------------------------------------